UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4679
JESUS VERAS-PRUDENTE,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-110)

                      Submitted: January 17, 2002

                      Decided: January 30, 2002

         Before WILKINS and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Arnold L.
Husser, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                  UNITED STATES v. VERAS-PRUDENTE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Jesus Veras-Prudente appeals the sentence imposed following his
guilty plea to re-entry after deportation by an alien previously con-
victed of an aggravated felony, in violation of 8 U.S.C.A. §§ 1326(a),
(b)(2) (West 1999). Veras-Prudente’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states there are no meritorious issues for appeal, but contends on
Veras-Prudente’s behalf that the district court erred in sentencing him
to forty-one months’ imprisonment, which was within the guidelines
range of forty-one to fifty-one months. Veras-Prudente has also filed
a pro se supplemental brief.

   In the Anders brief prepared by counsel, Veras-Prudente presents
no challenge to the calculation of the guidelines range but merely
contends his sentence was too high within the correct range, we find
he is not entitled to appellate review on his claim. See United States
v. Jones, 18 F.3d 1145, 1150-51 (4th Cir. 1994); United States v. Por-
ter, 909 F.2d 789, 794 (4th Cir. 1990). We find the claims in Veras-
Prudente’s pro se supplemental brief meritless. We also deny Veras-
Prudente’s motion to strike the Government’s brief. In addition, we
have examined the entire record in this case in accordance with the
requirements of Anders and find no meritorious issues for appeal. We
therefore affirm Veras-Prudente’s conviction and sentence.

   We deny counsel’s motion to withdraw at this time. This court
requires counsel to inform his client, in writing, of his right to petition
the Supreme Court of the United States for further review. If the cli-
ent requests a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. Finally, we dispense with oral
argument because the facts and legal contentions are adequately pre-
                 UNITED STATES v. VERAS-PRUDENTE                 3
sented in the materials before the court and argument would not aid
the decisional process.

                                                       AFFIRMED